Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s response dated 12/02/2020, Applicant amended Claims 1, 9 and 17; and argued against all objections and rejections previously set forth in the Office Action dated 09/02/2020.
In light of Applicant’s amendments and remarks, the previously set forth rejections under 35 U.S.C. 112 are withdrawn.
In light of Applicant’s amendments and remarks, the previously set forth objection to the title is withdrawn.

Status of the Claims
Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and Claims 1 – 7, 9 – 15 and 17 – 19 are rejected under 35 U.S.C. 102(a)(1)

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receive a webpage data request for a webpage from a second computing device; determine, based on the webpage data request, a  webpage type for the webpage; determine, based on the webpage type, a document that identifies a bundle corresponding to the webpage type; edit the document by inserting instructions into the document to cause the second computing device to download the bundle when 
	The claim language is broad, confusing and difficult to understand. Based on Fig. 5, it appears that the system receives a webpage data request from a web page from a web browser, obtain an HTML document, edit the HTML document by inserting instructions into the HTML document to download a bundle and transmit to the browser the HTML document with the embedded instructions, not a document that identifies the bundle.
	Accordingly, the claim language is indefinite. For purposes of examination, the Examiner interpreted the claim as disclosed in Wei.
	Claims 9 and 17 recites similar claim language as claim 1, thus Claims 9 and 17 are also indefinite.
Due to at least their dependency upon Claims 1, 9 and 17, Claims 2 – 8, 10 – 16 and 18 – 20 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 9 – 15 and 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Wei (US 2011/0044354 A1) (hereinafter, Wei).

Regarding claim 1, Wei teaches a system comprising: 
a computing device configured to: 
receive a webpage data request for a webpage from a second computing device; determine, based on the webpage data request, a webpage type for the webpage (Wei in par 0008, teaches that in response to a request for one or more resources or even the initial or subsequent accessing of a webpage from or by a client computing device, a set of packaged resources is transmitted from the resource providers to the client computing device. Wei in par 0030, further teaches that once the optimization process 200 has identified an optimal set of groupings at 208, these groupings may be stored for use in serving subsequent requests for resources and/or utilized in defining packages of resources to be downloaded to remote hosts in ;
determine, based on the webpage type, a document that identifies a bundle corresponding to the web page type (Wei in par 0030, further teaches that by way of example, referring again to FIG. 3, the optimal set of groupings may dictate that the resources associated with columns 304 a, 304 b, and 304 d are grouped together as one package and transmitted as one package to client 30 any time a request is received that requests or calls an underlying resource, such as a profile page or home page, that may include embedded calls or references to any one of the resources in the grouping);
edit the document by inserting instructions into the document to cause the second computing device to download the bundle when the inserted instructions are read by the second computing device (Wei in par 0007, teaches that in particular embodiments, the embedded resources may include JavaScript and/or Cascading Style Sheet (CSS) and/or image files used to implement various features of an underlying resource, such as webpages of the website. Wei in par 0009, further teaches that the algorithm would determine a set of groupings of resources to be packaged together for serving requests by users of the particular demographic or geographic region (or for a specified page or pages) that would reduce the number of future requests required to be served for related requests during access sessions for a particular website. Wei in par 0030, further teaches that by way of example, referring again to FIG. 3, the optimal set of groupings may dictate that the resources associated with columns 304 a, 304 b, and 304 d are grouped together as one package and transmitted as one package to client 30 any time a request is received that requests or calls an underlying resource, ; and 
transmit the document identifying the bundle to the second computing device (Wei in par 0030, further teaches that the resources are transmitted as one package to client 30 any time a request is received that requests or calls an underlying resource, such as a profile page or home page that may include embedded calls or references to any one of the resources in the grouping. Similarly, the optimal set of groupings may dictate that the resources associated with columns 304c and 304f are grouped as one package and transmitted as one package to client 30 any time a request is received that requests or calls an underlying resource associated with columns 304c or 304f).  

Regarding Claim 2, Wei teaches the limitations contained in parent Claim 1. Wei further teaches:
wherein the computing device is configured to: 
determine whether the webpage type for the webpage is a first webpage type or a second webpage type (Wei in par 0021, further teaches that the data may be filtered against other attributes, such as requests for particular pages or page types, such as user profile pages, home pages, and the like); and
identify the bundle based on the webpage type; and determine the document based on the identified bundle (Wei in par 0009, further teaches that the algorithm would determine a set of groupings of resources to be packaged together for serving requests by users of the particular demographic or geographic region (or for a .  

Regarding Claim 3, Wei teaches the limitations contained in parent Claim 2. Wei further teaches:
wherein the computing device is configured to: 
identify a first bundle corresponding to the first webpage type if the webpage type for the webpage is the first webpage type (Wei in par 0030, further teaches that by way of example, referring again to FIG. 3, the optimal set of groupings may dictate that the resources associated with columns 304 a, 304 b, and 304 d are grouped together as one package and transmitted as one package to client 30 any time a request is received that requests or calls an underlying resource, such as a profile page or home page, that may include embedded calls or references to any one of the resources in the grouping); and 
identify a second bundle corresponding to the second webpage type if the webpage type for the webpage is the second webpage type (Wei in par 0030, further teaches that the optimal set of groupings may dictate that the resources associated with columns 304 c and 304 f are grouped as one package and transmitted as one package to client 30 any time a request is received that requests or calls an underlying resource associated with column 304 c or 304f). 

Regarding Claim 4, Wei teaches the limitations contained in parent Claim 3. Wei further teaches:
wherein the computing device is configured to: 
insert instructions into the document identifying the first bundle corresponding to the first webpage type if the webpage type for the webpage is the first webpage type  (Wei in par 0030, further teaches that by way of example, referring again to FIG. 3, the optimal set of groupings may dictate that the resources associated with columns 304 a, 304 b, and 304 d are grouped together as one package and transmitted as one package to client 30 any time a request is received that requests or calls an underlying resource, such as a profile page or home page, that may include embedded calls or references to any one of the resources in the grouping. Wei in par 0007, further teaches that in particular embodiments, the embedded resources may include JavaScript and/or Cascading Style Sheet (CSS) and/or image files used to implement various features of an underlying resource, such as webpages of the website); and 
insert instructions into the document identifying the second bundle corresponding to the second webpage type if the webpage type for the webpage is the second webpage type (Wei in par 0030, further teaches that the optimal set of groupings may dictate that the resources associated with columns 304 c and 304 f are grouped as one package and transmitted as one package to client 30 any time a request is received that requests or calls an underlying resource associated with column 304 c or 304f. Wei in par 0007, further teaches that the embedded resources may include JavaScript and/or Cascading Style Sheet (CSS) and/or image files used to implement various features of an underlying resource, such as webpages of the website).  

Regarding Claim 5, Wei teaches the limitations contained in parent Claim 1. Wei further teaches:
wherein the document to be rendered to display the webpage is a Hypertext Markup Language document (Wei in par 0016, further teaches that a resource or page, which may itself include multiple resources, may include data records, such as content plain textual information, or more complex digitally encoded multimedia content, such as software programs or other code objects, graphics, images, audio signals, videos, and so forth. One prevalent markup language for creating web pages is the Hypertext Markup Language (HTML)).  

Regarding Claim 6, Wei teaches the limitations contained in parent Claim 1. Wei further teaches:
wherein the bundle corresponding to the webpage type comprises at least one script file (Wei in par 0030, further teaches that the optimal set of groupings may dictate that the resources associated with columns 304 c and 304 f are grouped as one package and transmitted as one package to client 30 any time a request is received that requests or calls an underlying resource associated with column 304 c or 304f. Wei in par 0007, further teaches that the embedded resources may include JavaScript and/or Cascading Style Sheet (CSS) and/or image files used to implement various features of an underlying resource, such as webpages of the website).

Regarding Claim 7, Wei teaches the limitations contained in parent Claim 1. Wei further teaches:
wherein the computing device is configured to: 
determine the bundle corresponding to the webpage type based on a predefined list that associates each of a plurality of documents with at least one bundle (Wei in par 0002, teaches that product developers specify all the static resources that a feature (e.g., web application) may need, and a system groups these static resources into groups. Each group of resources is grouped into one package and transmitted in response to each of one or more predetermined requests); 
identify, in a database, the document comprising the bundle corresponding to the webpage type (Wei in par 0030, further teaches that once the optimization process 200 has identified an optimal set of groupings at 208, these groupings may be stored for use in serving subsequent requests for resources and/or utilized in defining packages of resources to be downloaded to remote hosts in response to requests for particular page types, such as a request for a profile page, a home page); and 
obtain, from the database, the document to be rendered to display the webpage (Wei in par 0030, further teaches that once the optimization process 200 has identified an optimal set of groupings at 208, these groupings may be stored for use in serving subsequent requests for resources and/or utilized in defining packages of resources to be downloaded to remote hosts in response to requests for particular page types, such as a request for a profile page, a home page). 

Regarding claims 9 – 15, a method by a computing device comprising the steps of system claims 1 – 7 respectively are rejected under the same rationale as presented above with respect to claims 1 – 7.

Regarding claims 17 – 19, a non-transitory, computer-readable storage medium comprising executable instructions that, when executed by one or more processors , cause the one or more processors to: perform the steps of system claims 1 – 3 respectively are rejected under the same rationale as presented above with respect to claims 1 – 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Dicker (US 8965998 B1) (hereinafter, Dicker).

Regarding claim 8, Wei teaches the limitations contained in parent Claim 1.
However, Wei does not specifically disclose wherein the webpage type allows a customer to add multiple items to an online shopping cart at one time.  
Dicker teaches wherein the webpage type allows a customer to add multiple items to an online shopping cart at one time (Dicker in 3:8-31, “Preferably, context attributes are selected such that only one context will match any set of state variable values. Example state variables might include, for example: (a) a variable configured to identify a category of a product that was last added to the user's electronic shopping cart, (b) a boolean indication as to whether the user's electronic shopping cart contains gift components, and (c) a web page identifier that identifies the web page or type of web page the user is browsing. A particular context might have attributes requiring that the values of these variables be respectively: (a) “GARDENING,” (b) “NO,” and (c) “SHOPPING CART PAGE.””).  
It would have been obvious to a person having ordinary skill in the arts before the effective filling date of the invention to have included Dicker’s method of wherein the webpage type allows a customer to add multiple items to an online shopping cart at one time into Wei’s method of transmitting packaged resources because both provided 

Regarding claims 16, the method of claim 9 comprising the steps of system claim 8 is rejected under the same rationale as presented above with respect to claim 8.

Regarding claims 20, the computer-readable storage medium of claim 17, wherein the executable instructions, when executed by one or more processors, cause the one or more processors to perform the steps of system claims 8 is rejected under the same rationale as presented above with respect to claim 8.

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
Regarding Rejection under 35 U.S.C. 102.
(1) Applicant argues: that the cited portions of Wei fail to at least teach the claimed features of “determin[ing], based on the web page type, a document that identifies a bundle corresponding to the webpage type” and “edit[ing] the document by inserting instructions into the document to cause the second computing device to download of the bundle when the inserted instructions area read by the second computing device”, as recited in claim 1. 
document that identifies a bundle corresponding to a webpage type, let alone determining, based on the webpage type, the document as claimed. 
In addition, claim 1 has been amended to further distinguish the claimed subject matter from Wei. Claim 1 now recites “edit[ing] the document by inserting instructions into the document to cause the second computing device to download the bundle when the inserted instructions are read by the second computing device. The cited portions of Wei fail to teach at least these claimed features.
The examiner respectfully disagrees.
As correctly indicated by the applicant, Wei in par 0030 states that an “optimal set of groupings may dictate that the resources associated with columns 304a, 304b and 304d are grouped together as one package and transmitted as one package to client 30 anytime a request is received that requests or calls an underlying resource, such as profile page or home page, that may include embedded calls or references to any one of the resources in the groupings.
Wei provides the user with a package that comprises a grouping of resources in response to determining a request for an underlying resource. Wei in par 0002, teaches that each group of resources is grouped into one package and transmitted in response to each of one or more predetermined requests. Wei in par 0007, further teaches that in particular embodiments, the embedded resources may include JavaScript and/or Cascading Style Sheet (CSS) and/or image files used to implement various features of an underlying resource, such as webpages of the website. Wei in par 0008, teaches that in response to a request for one or more resources or even the initial or subsequent 
Wei in par 0016, further teaches that a web page may be delivered to a client as a static document, however, through the use of web elements embedded in the page, an interactive experience may be achieved with the page or a sequence of pages. During a user session at the client, the web browser interprets and displays the pages and associated resources received or retrieved from the website hosting the page, as well as, potentially, resources from other websites.
Wei in par 0017, further teaches that utilizing JavaScript or AJAX, a web application can transmit requests for resources to the backend servers of the website or other resource providers external to the website in order to retrieve the resources asynchronously in the background operations of the client 30 without interfering with the display and behavior of the currently0 rendered page.
Wei in par 0021, further teaches that the data may be filtered against other attributes, such as requests for particular pages or page types, such as user profile pages, home pages, and the like.
Wei in par 0022, further teaches that the columns may represent a resource, such as a CSS, a JavaScript® or an image that is embedded in a page corresponding to the request. 
Wei in par 0030, further teaches that once the optimization process 200 has identified an optimal set of groupings at 208, these groupings may be stored for use in serving subsequent requests for resources and/or utilized in defining packages of resources to be downloaded to remote hosts in response to requests for particular page 
Thus, Wei discloses a method that in response to a request for a webpage, a group of resources is identified, and a package is created in order to provide the user with the package that comprises the identified resources. Accordingly, Wei teaches “determine, based on the webpage type, a document that identifies a bundle corresponding to the webpage type, as claimed in claim 1.
Wei further teaches that packages of resources to be downloaded to remote hosts in response to requests for particular page types, such as a request for a profile page, a home page. Wei further teaches that the columns may represent a resource, such as a CSS, a JavaScript® or an image that is embedded in a page corresponding to the request. Therefore, Wei teaches that the response to the request may include a grouping that included embedded resources. Accordingly, the transmitted file to the user include the instruction to cause the accessing of the resources such as the resources associated with the JavaScript file. Thus, Wei teaches “edit the document by inserting instructions into the document to cause the second computing device to download the bundle when the inserted instructions are read by the second computing device”, as claimed in Claim 1.

For at least the foregoing reasons, Examiner maintains prior art rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176